Exhibit (a)(1)(ii) Offer to Purchase O'CONNOR FUND OF FUNDS:LONG/SHORT STRATEGIES LLC STAMFORD, CONNECTICUT 06901 OFFER TO PURCHASE UP TO $75,000, LIMITED LIABILITY COMPANY INTERESTS AT NET ASSET VALUE DATED JUNE 19, 2012 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT THE END OF THE DAY ON TUESDAY, JULY 17, 2012, AT 12:00 MIDNIGHT, NEW YORK TIME, UNLESS THE OFFER IS EXTENDED If you do not want to sell your limited liability company interests at this time, please disregard this offer to purchase referred to below.
